Citation Nr: 0946192	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a left ear 
hearing loss disability.

2.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1971 to 
August 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision, which 
denied service connection for a low back disability, and a 
July 2008 rating decision, which denied an increased rating 
for left ear hearing loss, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  For the rating period on appeal, the appellant does not 
have a hearing loss disability for VA purposes in the right 
ear.

2.  For the rating period on appeal, the appellant's left ear 
hearing loss disability has been clinically shown to be 
manifested at Level XI hearing.     

3.  The evidence of record fails to establish that 
degenerative joint disease of the lumbar spine, initially 
clinically demonstrated many years after service, is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
of 10 percent, but no higher, for left ear hearing loss 
disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.1, 
4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The appellant's degenerative joint disease of the lumbar 
spine was not incurred in or aggravated by active service, 
nor is it presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for a 
compensable evaluation for an increased rating and service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  

Prior to initial adjudication of the appellant's service 
connection and increased rating claims, letters dated in 
October 2007 and April 2008, respectively, fully satisfied 
the VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  
The U.S. Court of Appeals for Veterans Claims (Court) held 
that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, and VA 
and private medical records, are in the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes the May 2008 VA audiological examination 
is adequate upon which to base a decision.  The Board notes 
that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In the 
present case, the audiologist's report reflects that the 
Appellant stated that he has difficulty hearing speech in 
background noise.  Such notation indicates that the examiner 
did elicit information from the appellant concerning the 
functional effects of his disability as required by 38 C.F.R. 
§ 4.1, 4.2, 4.10.  See Martinak, supra.  Moreover, in 
Martinak, the Court also noted that even if an audiologist's 
description of the functional effects of the appellant's 
hearing disability was somehow defective, the appellant bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The appellant has not alleged 
any prejudice caused by a deficiency in the examinations 
here.  

The Board also concludes an examination concerning the 
appellant's low back disability is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than 
his own lay assertion, that " 'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  The appellant's service 
treatment records are negative for any complaint or finding 
of a low back disability in service or within one year of 
separation from service.  There is no reasonable possibility 
that a medical opinion would aid in substantiating the 
appellant's claim since it could not provide evidence of a 
past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).
 
II.  Left Ear Hearing Loss 

The appellant contends that he should have a compensable 
evaluation for his left ear hearing loss disability.  For the 
reasons that follow, the Board concludes that the appellant 
is entitled to an evaluation of 10 percent, but no higher, 
for his left ear hearing loss disability throughout the 
rating period on appeal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Compensation is payable for the combination of service-
connected and nonservice-connected hearing loss of both ears 
(paired organs), as if both disabilities were service-
connected, if hearing impairment in one ear is compensable to 
a degree of 10 percent or more as a result of service-
connected disability, and nonservice-connected hearing 
impairment in the other ear meets the provisions of 38 C.F.R. 
§ 3.385.  38 C.F.R. § 3.383 (2009).  Where the nonservice-
connected hearing loss in the other ear does not meet the 
provisions of 38 C.F.R. § 3.385, the hearing ability in the 
nonservice-connected ear will be considered to be normal.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).

In addition, 38 C.F.R. § 4.86 (2009) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) and (b).

The Board notes that where two disabilities affect the same 
anatomic area and have overlapping symptomatology, all 
disability must be evaluated as service-connected unless the 
symptoms have been medically separated out.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this case, a private 
physician's letter from March 2008 states that the appellant 
now has profound hearing loss on his left side as a result of 
a surgical procedure to remove a tumor and the disease 
process.  He further states that the appellant had severe 
hearing loss prior to surgery believed to be from the tumor 
and his history of noise exposure.  The physician notes the 
appellant's hearing loss has contributed further to his 
overall disability.  The March 2008 letter appears to raise 
the possibility that the symptomatology associated with the 
appellant's left ear hearing loss disability is intertwined 
with his tumor.  However, a May 2008 VA audiological 
examination did not address the extent to which his service-
connected left ear hearing loss disability and tumor each 
contributed to his current hearing loss symptoms.  See 
Mittleider, 11 Vet. App. at 182 (observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the veteran's favor, and 
that all signs and symptoms be attributed to the service-
connected condition).  Therefore, to the extent that the 
appellant's left ear hearing loss symptoms are not 
distinguished by examiners, the Board will generally treat 
them as part of the service-connected left ear hearing loss 
disability. 

The Veteran's claim for an increased rating was received on 
April 10, 2008.  As such, the rating period on appeal is from 
April 9, 2007.  38 C.F.R. § 3.400(o)(2) (2009).

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted in May 2008.  The 
May 2008 examination report revealed the relevant pure tone 
thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
20
15
25
LEFT
NR
NR
NR
NR

On the basis of the numbers shown above, the appellant's 
puretone threshold average for the right ear was recorded as 
20 decibels.  His puretone threshold average for the left ear 
was recorded as 105 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear.  
The speech recognition ability of the left ear could not be 
tested.  The VA examiner noted that the testing of the right 
ear revealed normal to mild sensorineural hearing loss.  The 
VA examiner noted that the appellant's left ear revealed 
profound sensorineural hearing loss.

As noted above, when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, as it is 
for the appellant's left ear, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in a higher evaluation.  38 C.F.R. § 4.86(a) (2009).  
Each ear is evaluated separately.  Since the appellant's 
puretone threshold average for the left ear was 105 decibels 
and his speech recognition in the left ear could not be 
tested, the appellant's left ear hearing loss is at Level XI 
impairment under both Table VI and Table VIA.  Since the 
appellant's right ear had a puretone threshold average of 20 
decibels and a 96 percent speech recognition score, the right 
ear does not satisfy the disability provisions for impaired 
hearing under 38 C.F.R. § 3.385, and is manifested at Level I 
hearing under Table VI.  Neither the provisions of 38 C.F.R. 
§ 4.86(a) nor (b) apply to the appellant's right ear.  
Although the Board has considered the appellant's claim under 
38 C.F.R. § 3.383(a)(3), since the right ear does not meet 
the disability provisions for impaired hearing under 
38 C.F.R. § 3.385, special consideration for paired organs is 
inapplicable.  Applying these results to Table VII, Level I 
and Level XI hearing loss intersect at a disability level of 
10 percent.  Therefore, the Board finds the appellant is 
entitled to a compensable evaluation of 10 percent for his 
left ear hearing loss disability.

The results from the above VA audiological examinations show 
that the appellant is deaf in his left ear.  A special 
monthly compensation rating under 38 C.F.R. § 3.350 applies 
if the appellant is deaf in both ears.  Since the appellant 
does not have a hearing loss disability in his right ear, 
special monthly compensation is not warranted.  See 38 C.F.R. 
§ 4.85(g) (2009).

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's left ear hearing 
loss disability is not inadequate. The appellant has not 
reported significant treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no 
evidence of the effect of his hearing loss on employment.  As 
a result, it does not appear that the appellant has an 
"exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  Therefore, the available schedular evaluations for 
that service-connected disability are adequate. Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Hart, 21 
Vet. App. at 509-10.  

Based on the results of the May 2008 VA audiological exam, 
the Board finds that the appellant is entitled to an 
evaluation of 10 percent, but no higher, for his left ear 
hearing loss disability.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
  
III. Low Back Disability

The appellant contends that he has a low back disability due 
to a spinal injection given during hernia surgery and his 
duties while he was in service.  For the reasons that follow, 
the Board concludes that service connection for degenerative 
joint disease is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The appellant was seen for an x-ray examination of his spine 
in November 2007.  The VA examiner found that there were 
degenerative changes of the spine, which were more pronounced 
at the L4-L5 and L5-S1 levels.  Marginal osteophytes were 
seen at multiple levels.  Therefore, the appellant has 
current clinical demonstration of degenerative joint disease 
of the lumbar spine, satisfying the first element of service 
connection.

The appellant asserted in his September 2007 claim that his 
lower back condition is due to surgery for a hernia and his 
duties while he was in service.  He states that the surgery 
included a spinal injection and resulted in weakened 
abdominal muscles, which led to his back problems.  He also 
asserted that his back problems were caused by his duties as 
a bomb loader.  In his December 2007 notice of disagreement, 
the appellant states that he was part of nuclear and 
conventional bomb teams during his first cruise from 
approximately July 1973 to January 1974.  He reported that he 
helped to lift 250, 500 and 1000 pound bombs while in the 
conventional bomb team.  The appellant's service treatment 
records confirm that he had an elective right inguinal hernia 
repair operation in March 1974.

The appellant's service treatment records do not contain any 
reference to lower back problems.  His July 1971 entrance 
evaluation examination report notes that his spine is normal.  
The appellant's July 1975 release from active duty medical 
examination report fails to reference any lower back issues.  
A  re-enlistment medical examination report from January 1981 
also does not note any back problems.  In his January 1981 
report of medical history for re-enlistment, the appellant 
denies having recurrent back pain or arthritis.      

The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant may also report whether 
his symptoms have been continuous since service.  As noted 
above, nothing in the appellant's July 1975 release from 
active duty examination report indicates that he had a low 
back disability at the time of his separation from service.  
Moreover, in his January 1981 report of medical history for 
re-enlistment, the appellant denied having recurrent back 
pain or arthritis.  The appellant himself states in his 
December 2007 notice of disagreement that he may not have 
complained or filed a complaint concerning his lower back 
during his active duty period, although he asserts that this 
should not preclude the Board from finding that he had a low 
back disability.  As the appellant's statements do not 
establish continuity of symptomatology, the Board must 
evaluate whether the evidence demonstrates a nexus between 
his current degenerative joint disease and his time in 
service.

The appellant has expressed a belief that his degenerative 
joint disease of the lumbar spine is causally related to 
active service.  The Board notes that the appellant can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Although the appellant is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant has not been shown to possess the requisite skills 
necessary to be capable of making medical conclusions.  Thus, 
the appellant's statements regarding the etiology of his 
degenerative joint disease of the lumbar spine are less 
probative than his VA and service treatment records.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that a preponderance of the evidence is 
against a grant of service connection for degenerative joint 
disease of the lumbar spine.  The evidence does not support a 
finding that there was a nexus between the appellant's 
current degenerative joint disease of the lumbar spine and 
his service in the Navy.  The appellant's release from active 
duty examination report of July 1975 indicates he did not 
have a low back disability when he left the service.  His 
January 1981 medical examination report and report of medical 
history for re-enlistment show that he did not have a low 
back disability 6 years after service.  In the December 2007 
notice of disagreement, the appellant states that he has 
provided all of the information he has concerning his low 
back disability.  There is no documentation of a low back 
disability in the record until the appellant's September 2007 
claim for entitlement to service connection.  Although the 
Board has considered the appellant's statements that his low 
back disability was caused by service, the Board finds the 
service treatment records and VA medical records to be more 
probative.  Therefore, the Board finds that service 
connection for a low back disability is not warranted.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed above, the medical evidence does not 
show any degenerative joint disease of the lumbar spine 
within one year of the appellant's August 1975 separation 
from service.  There is no lay evidence that the condition 
manifested within one year of separation from service.  Thus, 
the Board finds that the appellant's degenerative joint 
disease of the lumbar spine did not manifest within one year 
of service.  The appellant may not benefit from the 
presumption.  See id.

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection on a direct-incurrence basis, including on 
presumptive grounds.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

  



ORDER

An initial compensable evaluation of 10 percent, but no 
higher, for left ear hearing loss is granted.  

Entitlement to service connection for a low back disability, 
to include degenerative joint disease of the lumbar spine, is 
denied.



____________________________________________
U.R. POWELL
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


